Citation Nr: 0027257	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Imperial Point Medical Center on 
November 2, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center in Miami, Florida (VAMC).  The appeal was 
received from the VA Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

1.  Service connection was in effect for post-traumatic 
stress disorder, evaluated as 100 percent disabling.

2.  On November 2, 1995, the veteran underwent a scheduled 
computerized tomography scan (CT) of the abdomen at Imperial 
Point Medical Center.

3. The treatment rendered on November 2, 1995 did not involve 
a medical emergency and

4.  There was VA facility feasibly available to treat the 
veteran 


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Imperial Point Medical Center on November 2, 
1995.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. § 17.120 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (1996).  

Where an appellant does not, at least, allege all three 
elements for payment or reimbursement of unauthorized medical 
expenses, the claim is not well grounded.  Parker v. Brown, 7 
Vet. App. 116 (1994).  

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling.  The 
veteran has been found to be entitled to Chapter 35 benefits 
and no future examination has been scheduled to ascertain 
whether his PTSD has improved.  This is evidence of 
permanence.  Therefore, he has met the initial criterion for 
payment or reimbursement.  The record shows that the veteran 
was hospitalized at Imperial Point Medical Center from 
September 28, 1995 to October 2, 1995.  He was admitted to 
the hospital through the emergency room for control of pain 
and pancreatitis.  VA has assumed responsibility for the 
payment for this hospitalization.  On discharge from the 
hospital, he was informed that he needed to have a follow-up 
CT scan of the abdomen at the VA clinic in 4 to 6 weeks.

On November 2, 1995, the veteran underwent a CT scan study of 
the abdomen as a follow-up evaluation to the previous 
hospitalization.  The payment for this study, which was 
performed at Imperial Point Medical Center, is the subject of 
this appeal. In March 1998 the VAMC determined that the CT 
scan conducted on November 2, 1995 was non-emergent and that 
VA facilities were available and not utilized.

In his substantive appeal, the veteran asserts that the 
follow-up CT scan study should be considered authorized 
because VA assumed responsibility for the initial 
hospitalization.  He has asserted, that the CT scan was 
emergent in nature, he has not the availability of VA 
facilities.  He states that, had he known that he should have 
gone to VA for this care, he would have done so.  

To summarize, there is no competent evidence of record that 
shows that the November 2, 1995 CT scan had been authorized 
by the VA.  Therefore, in order to be entitled to payment or 
reimbursement for the cost of the unauthorized treatment, all 
three of the criteria set forth in 38 C.F.R. § 17.120 must be 
satisfied in order for the veteran to prevail.  In this 
regard, the records shows that the November 2, 1995 CT scan 
of the abdomen had been schedule in conjunction with a 
follow-up evaluation after his discharge from the Imperial 
Point Medical Center on October 2, 1995.  The VAMC has 
determined that it did not involve an emergency and that VA 
facilities were available.  The Board concurs with this 
assessment.  Accordingly, the veteran's claim for payment or 
reimbursement for the costs unauthorized treatment rendered 
at the Imperial Point Medical Center on November 2, 1995 is 
not well grounded and must be denied.

Although it was not specifically stated that the veteran's 
claim was denied by the VAMC on the basis that it was not 
well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 
Vet.App 384 (1995) (en banc) (where a Board decision 
disallows a claim on the merits and the Court finds the claim 
to be not well grounded, the appropriate remedy is to affirm 
the Board's decision on the basis of nonprejudicial error).  
The Board, therefore, concludes that denying the appeal of 
the veteran's claim because the claim is not well grounded is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Imperial Point Medical Center on November 2, 1995 
is denied.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

